Name: Commission Regulation (EEC) No 3810/90 of 19 December 1990 laying down the accession compensatory amounts applicable to Portugal in the cereals sector for the 1990/91 marketing year and the coefficient to be used for calculating the amounts applicable to processed products
 Type: Regulation
 Subject Matter: agricultural policy;  plant product;  Europe
 Date Published: nan

 \ No L 366/ 1129 . 12 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3810/90 of 19 December 1990 laying down the accession compensatory amounts applicable to Portugal in the cereals sector for the 1990/91 marketing year and the coefficient to be used for calculating the amounts applicable to processed products accession compensatory amounts apply to imports, exports and trade between Portugal and the other Member States alike ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3654/90 of 11 December 1990 laying down the general rules for the scheme of accession compensatory amounts in the cereals sector during the second stage of accession of Portugal (*), and in particular Article 5 thereof, Whereas , in view of the alignment, with effect from 1 January 1991 , of Portuguese prices on Community prices for all cereals with the exception of common wheat, accession compensatory amounts should be fixed for the latter and products derived therefrom only; Whereas, in accordance with Regulation (EEC) No 3654/90, the accession compensatory amounts applicable to processed products are obtained by adjusting those applicable to the products from which they are derived by of coefficients to be determined ; whereas the said coefficients must be fixed in the light of the fact that the Article 1 The accession compensatory amounts applicable for the 1990/91 marketing year to common wheat and products derived therefrom referred to in Article 1(a), (c) and (d) of Council Regulation (EEC) No 2727/75 (2) shall be as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1990  For the Commission Ray MAC SHARRY Member ofthe Commission (&gt;) OJ No L 362, 27 . 12 . 1990 , p. 31 . (2) OJ No L 281 , 1 . 11 . 1975, p. 1 . Official Journal of the European Communities 29. 12 . 90No L 366/ 12 ANNEX CN code Coefficient Accession compensatory amount(in ecu/tonne) 1001 90 91 39,71 1001 90 99  39,71 1101 00 00 1,34 53,21 1103 11 90 1,45 57,58 1103 21 00 1,02 40,50 1104 19 10 1,02 40,50 1104 29 11 1,02 40,50 1104 29 31 1,02 40,50 1104 29 91 1,02 40,50 1104 30 10 0,75 29,78 1107 10 11 1,78 . 70,68 1107 10 19 1,33 52,81 1108 11 00 1,69 67,11 1109 00 00 2,3 91,33 2302 30 10 0,14 5,56 2302 30 90 0,29 11,52